Citation Nr: 1135269	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  01-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for postoperative residuals of a dislocation and fracture of the left elbow.

2.  Entitlement to an initial rating higher than 10 percent for focal small nerve branch injury to the left arm.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to May 1988 and from April 1991 to March 2000.  He received the Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2000 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for postoperative residuals of a dislocation and fracture of the left elbow and assigned an initial 10 percent disability rating, effective March 2, 2000.

In April 2003, the RO assigned a higher initial 20 percent disability rating for postoperative residuals of a dislocation and fracture of the left elbow, effective March 2, 2000.

In April 2005, the Board remanded the issue of entitlement to a higher initial rating for the service-connected left elbow disability for further development.

In April 2007, the Board denied entitlement to an initial rating higher than 20 percent for postoperative residuals of a dislocation and fracture of the left elbow.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In December 2007, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a November 2007 Joint Motion filed by counsel for the Veteran and VA.

In October 2008, the Board remanded the issue of entitlement to a higher initial rating for the service-connected left elbow disability for further development in compliance with the Joint Motion.

In October 2009, the Appeals Management Center (AMC) granted service connection for focal small nerve branch injury to the left arm and assigned a separate initial 10 percent disability rating, effective March 2, 2000.  As the Veteran's initial appeal involved the residuals of the left elbow injury, the Joint Motion deemed the neurologic manifestations of that injury to be before the Board, and the separate initial 10 percent rating was assigned for the neurologic manifestations of that injury.  

The basis of the Joint Motion was that the Board's remand instructions pertaining to the need for an opinion concerning whether there was evidence of peripheral nerve injury were not complied with and that the reported neurological symptoms were not otherwise properly considered.

In December 2009, the Board remanded these matters for further development.


FINDINGS OF FACT

1.  Since March 2, 2000, the postoperative residuals of a dislocation and fracture of the left elbow have been manifested by left arm pain, stiffness, weakness, lack of endurance, and fatigability, limitation of left elbow flexion to between 90 degrees and 145 degrees, limitation of left elbow extension to between 10 degrees and 45 degrees, limitation of left forearm supination to between 0 and 115 degrees, and limitation of left forearm pronation to between 0 and 45 degrees. 

2.  Since March 2, 2000, the postoperative residuals of a dislocation and fracture of the left elbow have been manifested by a painful left elbow scar.

3.  Since March 2, 2000, the focal small nerve branch injury to the left arm has been manifested by mild neuritis of the upper radicular group.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for postoperative residuals of a dislocation and fracture of the left elbow have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5205-5213 (2010).

2.  The criteria for a separate initial 10 percent rating for a left elbow scar have been met since March 2, 2000.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7804 (2000 & 2010).
 
3.  The criteria for a higher initial 20 percent rating for focal small nerve branch injury to the left arm have been met since March 2, 2000.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8510 (2010).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The claims for higher initial ratings for postoperative residuals of a dislocation and fracture of the left elbow and focal small nerve branch injury to the left arm arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  In addition, he was afforded VA examinations for postoperative residuals of a dislocation and fracture of the left elbow and focal small nerve branch injury to the left arm.

In its April 2005, October 2008, and December 2009 remands, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for VA orthopedic and neurological examinations to assess the severity of his service-connected left elbow and arm disabilities.  The Veteran was afforded VA examinations in September 2005, December 2008, April 2009, January 2010, and July 2011 and all appropriate clinical findings and requested opinions were provided.  Thus, the AOJ substantially complied with all of the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis
 
Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Postoperative Residuals of a Dislocation and Fracture of the Left Elbow

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Postoperative residuals of a dislocation and fracture of the left elbow are currently rated under 38 C.F.R. § 4.71a, DCs 5299-5213 as impairment of supination and pronation.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2010).  Here, the use of DCs 5299-5213 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected left elbow disability, and that this disability is rated by analogy to impairment of supination and pronation under DC 5213.  See 38 C.F.R. § 4.20 (2010) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 5213, a 20 percent rating is warranted for the minor extremity for limitation of pronation with motion lost beyond last quarter of arc with the hand not approaching full pronation; limitation of pronation with motion lost beyond middle of arc; loss of bone fusion with the hand fixed near the middle of the arc or moderate pronation; or loss of bone fusion with the hand fixed in full pronation.  A 30 percent rating is warranted for the minor extremity for loss of bone fusion with the hand fixed in supination or hyperpronation.

Ratings in excess of 20 percent are also provided under DCs 5206 and 5207 for limitation of forearm flexion and extension, respectively.  Under DC 5206, the following ratings apply to the minor extremity:  a 20 percent rating is warranted for limitation of flexion to 90 or 70 degrees, a 30 percent rating is warranted for limitation of flexion to 55 degrees, and a 40 percent rating is warranted for limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, the following ratings apply to the minor extremity:  a 20 percent rating is warranted for limitation of extension to 75 or 90 degrees, a 30 percent rating is warranted for limitation of extension to 100 degrees, and a 40 percent rating is warranted for limitation of extension to 110 degrees.  38 C.F.R. § 4.71a, DC 5207.

Treatment records from Walter Reed Army Medical Center dated from March to May 2000 indicate that the Veteran reported limitation of left elbow motion and occasional pain with extreme activity.  He underwent a resection of a left elbow heterotropic ossification with capsular release in May 2000.  Ranges of motion of the left elbow and forearm were recorded as flexion to between 90 and 105 degrees, extension to between 45 and 25 degrees, supination to 0 degrees, and pronation to 45 degrees.

An October 2000 VA examination report reveals that the Veteran reported that he experienced, among other symptoms, left elbow pain, stiffness, weakness, inflammation, instability, locking, and decreased range of motion.  Flare ups occurred daily and lasted for several hours at a time.  Pain was caused by daily activities and was alleviated with rest.  He worked on a computer and was sometimes unable to lift his left arm during flare ups.  The arm was not actively infected and he had not experienced any episodes of bone infection and there were no constitutional symptoms as a result of his bone problems.

Examination revealed a scar located along the lateral side of the elbow which was curved and approximately 22 centimeters long and 12 millimeters wide.  There was also a scar along the medial aspect of the elbow which was 17 centimeters long and 2 millimeters wide.  Ranges of motion of the left elbow and forearm were recorded as flexion to 105 degrees, extension to 30 degrees, and pronation and supination both to 0 degrees.  Ranges of motion were affected by pain, weakness, and lack of endurance.  X-rays of the left elbow revealed surgical pins fixing the head of the radius and surgical clips in the lateral, distal, and humeral epicondyle.  There was no effusion.  The Veteran was diagnosed as having status post fractured dislocation of the left elbow with limited range of motion.

The Veteran's occupation involved computers and he sometimes had to type with his right hand during flare ups of his diagnosed left elbow disability.  Also, he was unable to coach football, play golf, or participate in other activities which required the full use and range of motion of the left arm.

A February 2003 VA examination report reveals that the Veteran reported, among other symptoms, pain from the elbow and wrist and an inability to straighten the left arm or rotate the wrist.  Daily flare ups lasted for one to two hours at a time.  He was right handed, able to carry out all activities of daily living, and was employed as a construction manager.

Examination of the left elbow revealed a 21 centimeter by 0.5 centimeter irregular scar along the lateral aspect of the left elbow, a 15 centimeter by 0.5 centimeter scar medial to the olecranon, and three to the ulnar area.

Left elbow flexion and extension were recorded as to 145 degrees and 10 degrees, respectively, both with pain.  The Veteran was unable to supinate or pronate the wrist as a result of pain and surgical intervention.  Strength was normal, but there was fatigability secondary to the use of his shoulders and different positions of his body such that he could still use the hand in certain ways.  There were no deformities other than the scar tissue.  

The Veteran was unable to twist the elbow or lift weights and he had to use range of motion of the shoulder in order to get his hands into certain positions.  Also, it was difficult for him to carry things and type with his left hand.  X-rays revealed an old healed fracture of the left elbow which was maintained in position by internal fixation.  He was diagnosed as having residuals of a fracture and dislocation of the left elbow with marked limitation of motion of the elbow joint.

A September 2005 VA evaluation note indicates that the Veteran reported that he was right handed and that he experienced occasional pain when he moved the left elbow, such as when he carried objects.  The intensity of the pain varied with the weight of the objects that he carried and it lasted for one to 4 hours at a time.  Daily flare ups were treated with rest.  He occasionally dropped things and had a difficult time placing his left hand with the palm upward or downward due to pain and weakness.  There was also occasional pain in the left wrist and the wrist would sometimes pop.  He denied having any joint swelling or redness.  He was employed as a project manager for a construction company, his job mostly involved walking around, and his left elbow disability did not affect his job.  He was able to do a limited amount of pushups, but could not do pull ups.

Examination revealed that the left elbow and forearm were fixed in a pronated position with the hand facing downward to the floor and there was no motion beyond this point except possibly 3 to 4 degrees of supination at the wrist level.  He lacked 25 to 30 degrees of full extension of the left elbow, with 25 degrees beyond 90 degrees of the left elbow flexion.  The position of supination and pronation were measured with the position of his elbows at right angles with the elbow flexed to 90 degrees.  At this point, the left forearm, wrist, and hand were in full pronation, but there was no active supination or pronation from that position.

Ranges of motion of the left elbow were recorded as flexion to 115 degrees and extension to 30 degrees.  There was a 20 centimeter old operative scar centered over the dorsal lateral aspect of the elbow and a 15 centimeter old operative scar centered over the ulnar aspect of the left elbow.  There was no significant tenderness of the scars.  The Veteran was diagnosed as having status post dislocation of the left elbow with fractures of the proximal left radius and coronoid process with open reduction and internal fixation with repair of lateral collateral ligament and common extensor origin and status post surgery of the left elbow to remove hardware and perform resection of heterotopic ossification with capsular release.

The orthopedic physician who conducted the September 2005 evaluation opined that combining limitation of motion and functional loss due to pain, weakness, and fatigue, the range of motion of the left elbow lacked 25 to 30 degrees of full extension and there was flexion to 25 degrees beyond a right angle.  The total degrees of range of motion of the left elbow was 75 degrees.  There was no decrease in range of left elbow motion due to pain after repetitive motion or lack of endurance, fatigability, or incoordination.

A VA examination report dated December 11, 2008 reveals that the Veteran reported that he experienced left elbow pain and limitation of motion.  He did not use a brace or any medication and did not receive any treatment for the left elbow at the time of the examination.  There was no weakness, fatigability, decreased endurance, incoordination, or flare ups.  He was employed as a public school manager.

Examination of the left elbow revealed vertical surgical scars of the mediolateral aspect of the elbow.  There was tenderness to palpation of the lateral surgical scar, but no swelling or obvious deformities.  Ranges of motion were recorded as flexion to 100 degrees, extension to 20 degrees, pronation to 25 degrees, and supination to 15 degrees.  There was no pain, weakness, fatigability, decreased endurance, or incoordination.  The Veteran was diagnosed as having status post left elbow fracture.

The evidence reflects that since March 2, 2000, the Veteran's service-connected left elbow disability has been manifested by symptoms such as pain, weakness, lack of endurance, fatigability, and limitation of elbow and forearm motion.  Ranges of left elbow motion have been recorded as flexion to between 90 and 145 degrees and extension to between 10 and 45 degrees.  Ranges of left forearm motion have been recorded as supination to between 0 and 115 degrees and pronation to between 0 and 45 degrees.  Flexion and extension of the left elbow were limited due to functional loss to, at most, 75 degrees and 30 degrees, respectively, during the September 2005 VA evaluation.  There was no pain, weakness, fatigability, lack of endurance, or incoordination associated with left elbow or forearm motion during the December 2008 VA examination.  However, flare ups have been reported.  

Even considering the Veteran's reports of left elbow pain and other factors, the Veteran's left elbow and forearm symptoms more closely approximate the criteria for 20 percent ratings under DCs 5206 and 5207 than the criteria for 30 percent ratings under those diagnostic codes for limitation of motion of the minor extremity, as the evidence does not reflect that the Veteran's pain or other factors have been so disabling to actually or effectively result in limitation of elbow flexion and extension to 55 degrees or 100 degrees, respectively, which are the requirements for the next higher percent ratings under DCs 5206 and 5207.  38 C.F.R. §§ 4.7, 4.71a, DCs 5206-5207.    

A higher rating under DC 5213 is also not warranted because although examination revealed that the left elbow and forearm were fixed in a pronated position with the hand facing downward to the floor (i.e. at 0 degrees of pronation) during the September 2005 VA evaluation, there is no evidence of any fixation in hyperpronation.  Also, although severe limitation of left elbow and forearm supination to 0 degrees has been demonstrated, there is no evidence of any fixation of the left elbow and forearm in supination and the most recent findings during the December 2008 VA examination revealed an ability to move the left elbow and forearm to 25 degrees of pronation and 15 degrees of supination.  Thus, the symptoms of the postoperative residuals of a dislocation and fracture of the left elbow most closely approximate the criteria for a 20 percent rating under DC 5213 and a higher rating is not warranted under those criteria.  38 C.F.R. §§ 4.7, 4.71a, DC 5213.       

Furthermore, the Veteran is not entitled to a higher rating under DCs 5205 or 5209-5212 at any time throughout the appeal period as there no evidence of ankylosis of the elbow, flail joint, or any nonunion of the radius or ulna.  See 38 C.F.R. § 4.71a, DCs 5205, 5209-5212.

Examinations have revealed postoperative scars on the Veteran's left elbow.  The rating criteria for scars were changed twice during the course of this appeal, effective August 30, 2002 and October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim for service connection was received in August 2000, the 2008 amendments are not applicable in this appeal.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C.A. § 5110(g) (West 2002), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance. Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000).

The United States Court of Appeals for the Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

To warrant a compensable evaluation under the criteria in effect prior to August 30, 2002 (old criteria), a scar would need to involve the head, face or neck and be moderately disfiguring (DC 7800); exceed 6 square inches or 1 square foot (DCs 7801- 7802); be superficial, poorly nourished, and characterized by repeated ulceration (DC 7803); be superficial, tender and painful on objective demonstration (DC 7804); or cause some limitation of function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2000).

To warrant a compensable evaluation under the criteria effective August 30, 2002 (revised criteria), a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (effective August 30, 2002).

The old version of DC 7804 provided for a 10 percent rating for scars that are superficial, tender and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2000).  These criteria are not appreciably different from the revised version of DC 7804.  

The December 2008 VA examination report reflects that examination revealed vertical surgical scars of the mediolateral aspect of the elbow and that there was tenderness to palpation of the lateral surgical scar.  The Veteran is already in receipt of an initial 10 percent rating under DC 7804 as part of the service-connected neurological disability of the left arm.  However, as explained below, the service-connected focal small nerve branch injury to the left arm is more properly rated under 38 C.F.R. § 4.124a, DC 8510 as paralysis of the upper radicular group.  

As there is evidence of a tender left elbow scar during the December 2008 VA examination, there is no evidence that such tenderness is the result of the service-connected focal small nerve branch injury to the left arm, and such tenderness is not already compensated under the rating to be provided under DC 8510, a separate initial 10 percent rating for a left elbow scar is warranted under DC 7804.  38 C.F.R. § 4.118, DC 7804.  

The scarring was noted on previous examinations, but there were no specific findings as to whether the scars were tender on examination.  The absence of such findings cannot be presumed to mean that there was no tenderness.  Accordingly, the 10 percent rating is granted as of the date of the initial grant of service connection for the underlying left elbow disability-March 2, 2000.

A higher rating is not warranted as the Veteran's scars do not involve the head, face or neck, do not affect an area or areas exceeding 12 square inches,  are not deep, and do not cause limitation of motion.  38 C.F.R. § 4.118, DCs 7800-7805 (2000, 2002).

Focal Small Nerve Branch Injury to the Left Arm

Focal small nerve branch injury to the left arm is currently rated under 38 C.F.R. § 4.71a, DCs 8617-7804, which reflects that the Veteran's neurological disability of the left arm is rated as neuritis under DC 8617 and that the initial rating assigned is based on a painful scar under DC 7804.  However, as explained below, the neurological symptoms of the Veteran's left arm involve several nerves of the upper radicular group (fifth and sixth cervicals), are related to the service-connected postoperative residuals of a dislocation and fracture of the left elbow, and are separate and distinct from the now separately rated tender left elbow scar (i.e. tenderness to palpation versus numbness and burning).  Therefore, the focal small nerve branch injury to the left arm is more properly rated under 38 C.F.R. § 4.124a, DC 8510 as paralysis of the upper radicular group.

Under DC 8510, the following ratings apply to the minor extremity:  a 20 percent rating is warranted for mild incomplete paralysis; a 30 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for severe incomplete paralysis; and a 60 percent rating is warranted for complete paralysis resulting in all shoulder and elbow movements lost or severely affected, with hand and wrist movements not affected.  38 C.F.R. § 4.124a, DC 8510.
The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In his March 2001 substantive appeal (VA Form 9), the Veteran reported that he experienced chronic "sensory nerve impairment" in the area of the left elbow surgical scar.

The February 2003 VA examination report reveals that the Veteran reported that he experienced tingling and loss of strength in the left arm with pain from the elbow to the wrist and tingling from the elbow down.

The September 2005 VA evaluation note indicates that the Veteran reported an occasional tingling sensation over the outer aspect of the left elbow and proximal left forearm.  The tingling sensation occurred approximately 3 to 4 times a week, occurred more often on cold damp days, and would subside after 2 to 3 hours.  Examination revealed that motor function of the left elbow, wrist, and arm was moderately weaker when compared to the right side.  There was some mild muscle atrophy of the left hand and mild grip of the left hand, as opposed to a strong grip of the right hand.

The examiner who conducted the September 2005 evaluation opined that there was no objective evidence of peripheral nerve injury of the left forearm, wrist, hand, or fingers, except for some subjective local numbness around the left elbow which was probably secondary to local numbness from the old operative scars.

An April 2009 VA examination report reveals that the Veteran reported that he experienced a tingling sensation on the outer aspect of the left arm from the mid-upper arm down to the wrist.  When the left arm was flexed or he carried objects over 5 pounds, he experienced left arm pain from the elbow down which lasted from 1 to 2 hours and was 7-8/10 in intensity.  Also, there was left arm and hand weakness and he often dropped things.  He treated his symptoms with medication and they responded fairly to such treatment.

Examination revealed normal muscle strength and motor function (5/5) throughout the left upper extremity.  Position sense was normal, but sensation to pain and light touch was decreased along the outer side of the left arm from the mid-upper arm to the forearm due to a previous surgery.  Left tricep and brachioradialis reflexes and left finger jerk were all normal (2+), but left bicep reflex was somewhat diminished (1+).  There was no muscle atrophy, but there were "tremors, tics, or other abnormal movements" and some diffuse loss of muscle bulk in the left forearm possibly due to disuse atrophy.  An electromyography (EMG) of the left upper extremity was normal.

The Veteran was employed full time as a construction manager, had been in that position for the previous 1 to 2 years, and had not lost any time from work in the previous 12 months.  He was diagnosed as having numbness and paresthesia in the left arm around a surgical scar, due to focal small nerve branch injury and disuse atrophy of the left arm.  The disability did not have significant effects on his occupation, but had mild to moderate effects on some activities of daily living.

A January 2010 VA examination report indicates that muscle strength was slightly impaired (4/5) in the supinator and flexor carpi ulnaris muscles of the left upper extremity.  The effected nerves were the median and ulnar nerves and the impairments resulted in incomplete supination and impaired coordination.  Sensation was normal, but there was substantial dysesthetic sensibility when the area around a lengthy surgical scar was touched or "poked."  Left tricep, brachioradialis reflexes and left finger jerk were all normal (2+), but left bicep reflex was somewhat diminished (1+).  There was muscle atrophy with a 3 centimeter decrease in forearm circumference on the left due to the mechanical impairment at the level of the elbow, but there were no "tremors, tics, or other abnormal movements" and joint function was not affected by a nerve disorder.

During a May 2009 EMG, the Veteran reported numbness in the left arm from the mid-upper arm to the wrist on the radial side and mild diffuse atrophy of the arm.  The results of the EMG were normal.  He was employed full time as a field construction representative, had worked in that position for the previous 5 to 10 years, and had not lost any time from work during the previous 12 month period.  A diagnosis of small superficial sensory nerve injury surrounding a surgical scar, akin to a neuritis, was provided.  The disability was associated with the service-connected left elbow injury and caused neuritis, but it did not have any significant effects on the Veteran's occupation or activities of daily living.

The nurse practitioner who conducted the examination opined that all motor related observations were the result of limited motion at the elbow and consequent muscle atrophy, weakness, and a possible minor reflex asymmetry.  However, there was no motor nerve injury.  The sensory nerves surrounding the surgical scar were damaged and caused intense dysesthetic sensitivity when the area was touched or "poked."

In a January 2011 addendum to the January 2010 VA examination, a VA medical professional opined that there was evidence of peripheral nerve injury, however there was no specific sensory nerve that could be named as injured.  Rather, it was the small branches of the sensory cutaneous nerve on the radial or extensor side of the left forearm that were injured.  There was no impairment and the symptoms were purely sensory, as there was no nerve damage to named motor or sensory nerves.  Furthermore, the reported findings were not the result of a peripheral nerve injury, but were rather the result of limited range of motion at the left elbow resulting from a fracture, surgeries, placement of internal hardware, appearance of heterotopic ossification, and deconditioning of the surrounding muscles.

A July 2011 VA examination report reveals that the Veteran reported left arm pain, weakness, numbness, paresthesias, and dysesthesias.  Examination revealed that all left upper extremity reflexes were normal (2+), with the exception of biceps reflex which was somewhat diminished (1+).  The findings associated with sensation in the upper extremities appear to be reversed, in that decreased sensation to pain/pinprick and light touch in the area of the elbow and otherwise normal sensation was noted in the right upper extremity as opposed to the left upper extremity.  Motor strength of the left upper extremity was generally normal, except for left finger abduction which was slightly impaired (4/5).  Muscle tone was normal, but there was muscle atrophy in the left arm.  Left elbow joint movement was affected by a nerve disorder, but there were no tremors or evidence of fasciculations.

The Veteran was still employed full time as a construction manager and had not missed any time from work during the previous 12 months.  He was diagnosed as having complex regional pain syndrome, Type I, associated with a left elbow nerve injury due to a traumatic injury to the elbow.  There was no paralysis, but neuritis and neuralgia were present.  The disability did not have any effects on the Veteran's occupation, but limited his ability to move objects at home.

The physician assistant who conducted the July 2011 VA examination opined that the Veteran had asymmetrical biceps jerk, diminished left hand grip strength, and a tingling sensation in the left elbow and forearm due to a non-specific nerve injury which caused complex regional pain syndrome.  

The impairment was both sensory (pain) and motor.  The diminished biceps jerk, atrophy of the left forearm, diminished circumference of the left arm and forearm, diminished grip strength, and subjective sensation of tingling in the left elbow and forearm were all due to a non-specific nerve injury which caused a manifestation of complex regional pain syndrome.

The above evidence indicates that the focal small nerve branch injury to the left arm has been manifested by some decreased sensation, weakness, tingling, mild muscle atrophy, mild loss of left hand grip strength, somewhat diminished left bicep reflex, and slightly impaired muscle strength due to impairments of the median and ulnar nerves.  Although motor function of the left elbow, wrist, and arm was found to be "moderately weaker" when compared to the right side during the September 2005 VA evaluation, all other findings have been noted to be no more than mild and most closely approximate the criteria for a 20 percent rating under DC 8510
.  
Given the findings of at most mild disability, the otherwise normal neurological findings, the normal EMG results, and as the Veteran is competent to report the symptoms of his neurological impairment, resolving reasonable doubt in his favor warrants an initial 20 percent rating for focal small nerve branch injury to the left arm under DC 8510 since the effective date of service connection.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8510; See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no allegation or evidence of exceptional factors with regard to the focal small nerve branch injury to the left arm.  As for the postoperative residuals of a dislocation and fracture of the left elbow, the Veteran reported during the October 2000 VA examination that his occupation involved computers and he sometimes had to type with his right hand during flare ups of his diagnosed left elbow disability.  The Veteran's report raises the question of entitlement to an extraschedular evaluation.  The symptoms of his disabilities are left arm pain, locking, in stability, inflammation, weakness, lack of endurance, stiffness, and fatigability, limitation of left elbow and forearm motion, a painful left elbow scar, decreased sensation, tingling, muscle atrophy, loss of grip strength, diminished reflexes, and impaired muscle strength.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) & Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2010) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The evidence indicates that the Veteran has reportedly been employed full time throughout the entire appeal period, he has not reported that his service-connected disabilities have prevented him from securing or following gainful employment, and there is no other evidence to this effect.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating higher than 20 percent for postoperative residuals of a dislocation and fracture of the left elbow is denied.

Entitlement to a separate initial 10 percent rating for a left elbow scar, effective March 2, 2000, is granted. 

Entitlement to a higher initial 20 percent rating for focal small nerve branch injury to the left arm, effective March 2, 2000, is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


